DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019234161 filed on 12/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 and 01/14/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Couade et al. US 20190200965 A1 “Couade” and further in view of Takagi US 20200107819 A1 “Takagi”.
Regarding claims 1 and 11, Couade teaches “An ultrasonic diagnostic apparatus comprising: an ultrasonic probe for transmitting ultrasound to a patient and receiving echo signals for said ultrasound” (Claim 1) and “A method of controlling an ultrasonic diagnostic apparatus, said apparatus comprising: an ultrasonic probe for transmitting ultrasound to a patient and receiving echo signals for said ultrasound” (Claim 11) (“The apparatus 10 may include: a probe 12 comprising one ultrasound transducer or a plurality of ultrasound transducers (a transducer array), each transducer 12a being adapted to transform a signal into an ultrasound wave (emit) and/or to transform an ultrasound wave into a signal (receive)” [0055-0056]. Therefore, the apparatus 10 constitutes an ultrasonic diagnostic apparatus comprising an ultrasonic probe for transmitting ultrasound to a patient and receiving echo signals for said ultrasound. Furthermore, Couade teaches “The method 100 for generating a visualization image, according to the invention, is illustrated on FIG. 2, and this method mainly comprises the following steps: an emission and reception step 101 for emitting and receiving received sequences, a processing step 102 adapted to process the received sequences to generate three images, and “an image combining step 103 adapted to [combine] the [three] images into a visualization image” [0063-0066]. Therefore, Couade discloses a method of controlling an ultrasonic diagnostic apparatus, said apparatus comprising: an ultrasonic probe for transmitting ultrasound to a patient and receiving echo signals for said ultrasound.).
“one or more processors; and a display” (Claims 1 and 11); “wherein said one or more processors are configured to control said ultrasonic probe to transmit said ultrasound” (Claim 1) and “wherein said one or more processors execute the processing of: controlling said ultrasonic probe to transmit said ultrasound” (Claim 11) (“an electronic unit 13 controlling the transducers in the probe in both mode (receive and/or emit) and a processing unit 14 for controlling the electronic unit 13, for processing the signals by various processes, and for processing the signals by various processes, and for generating images and visualization images of the medium” [0057-0058]. Therefore, the apparatus 10 includes one or more processors (i.e. the processing unit 14). Since the processing unit 14 controls the electronic unit 13 and the electronic unit 13 controls the transducers in the probe to emit and receive, the one or more processors (i.e. processing unit 14) are configured to control said ultrasonic probe to transmit said ultrasound.
Furthermore, regarding a display, Couade discloses “The processing unit 14 comprises a processor 14a, a memory 14b containing instruction codes for implementing of the method and containing data concerning the method, a keyboard 14c and a display 14d for displaying images and/or visualization images” [0061]. Thus, the apparatus 10 includes a display. );
“produce(ing) a first B-mode image and a second […] image based on echo signals for said ultrasound, said first B-mode image being obtained using a first condition group including a plurality of conditions, said second […] image being obtained using a second condition group including a plurality of conditions, said second condition group including a condition(s) with a property different from that of at least one of the plurality of conditions included in said first condition group” (Claims 1 and 11) (“a processing step during which the received sequences are processed for generating a first image via a first process, a second image via a second process and a third image via a third process, and wherein the first process, the second process and the third process are different one to the other” [0007] and “According to an aspect, the first process is b-mode ultrasound imaging, the second process is an elastography ultrasound imaging, and the third process is flow process imaging” [0017]. The examiner is interpreting the condition group to correspond to several parameters which are used for receiving/transmitting/processing images, such as parameters required to achieve a desired level of brightness in an image. In this case, b-mode ultrasound imaging, elastography ultrasound imaging and flow process imaging require a plurality of different processing parameters (i.e. conditions) to produce images. Thus the processing unit 14 produces a first B-mode image and a second image based on echo signals for said ultrasound, said first B-mode image being obtained using a first condition group including a plurality of conditions and said second image being obtained using a second condition group including a plurality of conditions and said second condition group including a condition(s) with a property different from that of at least one of the plurality of conditions included in said first condition groups.); […].
“combine(ing) said second B-mode image of said second region into the position of said first region in said first B-mode image to produce a combined image, and display(ing) said combined image on said display” (Claims 1 and 11) (“During the image combining step 103, the processing unit 14 combines the first image I1, the second image I2 and the third image I3 into a visualization image Vi and displays this visualization image to the display 14d so as to simultaneously visualize the result of first process, second process and third process to the user of the ultrasound imaging apparatus 10” [0087] and “Therefore, a box Bx is defined inside the first image I1, its area corresponding to the pixels that are processed for second and third images I2 and I3, and corresponding to the real points inside the sub-region SR inside the medium 11” [0091]. As shown in FIG. 6, the second image I2 and the third image I3 are superimposed onto the first image I1 within the box Bx.).
Couade does not teach that the second image is a “B-mode image”; “said second condition group being defined so that brightness of said second B-mode image is higher than that of said first B-mode image”; “locate a first region in said first B-mode image having lower brightness than a surrounding region”; “locate a second region at a position in said second B-mode image corresponding to a position of said first region”.
Takagi is within the same field of endeavor as the claimed invention because it teaches “An ultrasound diagnostic apparatus […] displays a first display image including a current B-mode image and a second display image including a B-mode image obtained when the treatment instrument is in a non-operating state” [Abstract].
Takagi teaches that the second image is a “B-mode image” (“displays a first display image including a current B-mode image and a second display image including a B-mode image obtained when the treatment instrument is in a non-operating state” [Abstract]. Thus, the second image is a B-mode image.);

“said second condition group being defined so that brightness of said second B-mode image is higher than that of said first B-mode image” (Claims 1 and 11) (“An image display section 16 that based on a result of the determination by image analysis section 142, displays a first display image D1 including a current B-mode image and a second display image D2 including a B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that first display image D1 and second display image D2 are aligned” [0089]. Furthermore, Takagi discloses in FIGS. 4A and 4B first and second images, respectively. Additionally, FIGS. 7a and 7B also show first display image D1 and second display image D1.Therefore, the processor must have produced a first B-mode image and a second B-mode image based on echo signals for said ultrasound.
Furthermore, Takagi discloses “Also, in a case where the treatment instrument has been switched from an operating state to a non-operating state, display section 17 provides two-screen display of first display image D1 (live image) and second display image D2 (still image after the treatment) (see FIG. 7B)” [0084] and “In the above-described ultrasound image display processing, it is preferable that when second display image D2 is displayed in step S108, the treatment region of interest is highlighted. Examples of the highlighting include coloring. As illustrated in FIGS. 7A and 7B, treatment region of interest TR in second display D2 is shown more clearly than treatment region of interest TR in first display image D1 [0086]. As stated previously, the examiner is interpreting the condition group to correspond to several parameters which are used for receiving/transmitting/processing images, such as parameters required to achieve a desired level of brightness in an image. In this case, in order to display a live image, the processing must be configured as such, as compared to a still image, which would require different parameters to generate still image. For example, the displaying of a live image would require continuous transmission/reception of the echo signals (live) and displaying a still image would require a single transmission/reception. Therefore, in order to display live images and still images, the ultrasound probe must operate according to a first condition group (i.e. corresponding to the live image, D1), including a plurality of conditions and according to a second condition group (i.e. corresponding to the still image, D2) including a plurality of condition(s) with a property different from that of at least one of the plurality of conditions included in said first condition group. 
Furthermore, Takagi discloses “a significant amount of fluid is ejected from a suction port provided in the pressure-reduced portion, high-brightness spray pattern SP spreading downward from a distal end of puncture part N of the treatment instrument is shown in the ultrasound image (see FIG. 4B)” [0040]; “in ultrasound diagnostic apparatus 1, image analysis section 142 (determination section) determines the operation status of the treatment instrument based on a change in brightness distribution in a predetermined region in a B-mode image” [0097]; “More specifically, image analysis section 142 (determination section) determines the operation status of the treatment instrument based on at least one of a mean and variance of brightness values in the predetermined region” [0098]; “Consequently, the operation status of treatment instrument can be determined by relatively simple processing and thus a processing load on system control section 18 can be reduced” [0099]; “Consequently, a change in brightness distribution accompanying a change in operation status of the treatment instrument is conspicuously indicated, enabling easy and correct determination of the operation status of the treatment instrument” [0100]. Furthermore, FIGS. 6A-6C represent graphs showing the brightness changes. Additionally, since the treatment region of interest TR in FIGS. 7A and 7B, in the second display D2 is highlighted such that it is more clearly shown, the second condition group must have been defined so that brightness of said second B-mode image is higher than that of said first B-mode image.);
“locate(ing) a first region in said first B-mode image having lower brightness than a surrounding region” (Claims 1 and 11) (Takagi, “Since a treatment region of interest is softer and more slurry than the surrounding bone and body tissue, the treatment region of interest is shown with a brightness that is lower than the surroundings. Therefore, it is possible to analyze a B-mode image, detect a tissue region, identify a low-brightness region in the tissue region as a treatment region of interest and highlight treatment region of interest TR” [0087]; “More specifically, the treatment region of interest has a brightness that is lower than that of a region around the treatment region of interest” [0103]; and “As the information relating to the area of treatment region of interest TR, for example, the area of a low-brightness region may be indicated by a numerical value in a screen (for example, a lower part of the screen) or may be indicated by a graph. Indication of the area of the low-brightness region before treatment and the area of the low-brightness region after treatment by respective numerical values or graphs enables visually confirming to which extend treatment has been performed” [0109]. Additionally, as shown in FIG. 7A, the treatment region of interest TR is displayed within first display image D1, and has a lower brightness than the TR displayed in the second display image D2. Therefore, since the B-mode image is analyzed to detect a low brightness region in the tissue, the one or more processors had to have been configured to locate a first region in said first B-mode image having lower brightness than a surrounding region.);
“locate(ing) a second region at a position in said second B-mode image corresponding to a position of said first region” (Claims 1 and 11) (“In a case where the treatment instrument has been switched from a non-operating state to an operating state, display section 17 provides two-screen display of first display image D1 (live image) and second display image D2 (still image before the treatment) (see FIG. 7A). Since no spray pattern SP is shown in second display image D2, treatment region of interest TR can be easily identified. A surgeon can perform treatment while confirming treatment region of interest TR by comparing first display image D1 and second display image D2” [0083]. As shown in FIG. 7A, the TR is located at the same position within the first and second display images D1 and D2. In order for the treatment region to be in the same location in each image, the one or more processors must have been configured to locate a second region at a position in said second B-mode image corresponding to a position of said first region.).

Regarding claims 2-3 and 12-13, due to their dependence on claims 1 and 11, respectively, these claims inherit the references disclosed therein. That being said, Takagi teaches “wherein said one or more processors are configured to (execute the processing of): transmit(ting), as said ultrasound, first ultrasound from said ultrasonic probe using first transmit conditions included in said first condition group, and produce(ing), as said first B-mode image based on said echo signals, an image based on the echo signals for said first ultrasound received by said ultrasonic probe for performing processing using first processing conditions included in said first condition group” (Claims 2 and 12) and “wherein said one or more processors are configured to (execute the processing of): transmit(ting), as said ultrasound, first ultrasound from said ultrasonic probe using first transmit conditions included in said first condition group, and produce(ing), as said first B-mode image based on said echo signals, an image based on the echo signals for said first ultrasound received by said ultrasonic probe by performing processing using first processing conditions included in said first condition group” (Claims 3 and 13) (“In step S101, system control section 18 controls transmission section 12 to transmit ultrasound from ultrasound probe 20” [0069], “In step S102, system control section 18 controls reception section 13 to acquire a reception signal corresponding to reflected ultrasound (ultrasound echo) received by ultrasound probe 20” [0070], “In step S103, system control section 18 controls image processing section 14 (B-mode image generation section 141) to generate a B-mode image based on the reception signal” [0071] and “In step S104, system control section 18 controls image display section 16 and display section 17 to display a current B-mode image (live image) as first display image D1” [0072]. As established previously, in order to display a live image, the processing must be configured as such, as compared to a still image, which would require different parameters to generate still image. Thus, the displaying of a live image would require continuous transmission/reception of the echo signals (i.e. first transmit conditions) and displaying a still image would require a single transmission/reception (i.e. second transmit conditions). Therefore, said one or more processors are configured to execute the processing of transmitting, as said ultrasound, first ultrasound from said ultrasonic probe using first transmit conditions, such as continuous transmission to generate a live image, included in said first condition group, and produce, as said first B-mode image based on said echo signals, an image based on the echo signals for said first ultrasound received by said ultrasonic probe for performing processing using first processing conditions included in said first condition group);
“transmit(ting), as said ultrasound, second ultrasound from said ultrasonic probe using second transmit conditions included in said second condition group, said second transmit conditions having different properties from those of said first transmit conditions, and produce, as said second B-mode image based on said echo signals, an image based on the echo signals for said second ultrasound received by said ultrasonic probe by performing processing using processing conditions included in said second condition group, said processing conditions having identical properties to those of said first processing conditions or processing using second processing conditions included in said second condition group, said second processing conditions having different properties from those of said first processing conditions” (Claims 2 and 12) and “produce(ing), as said second B-mode image based on said echo signals, an image based on the echo signals for said first ultrasound by performing processing using second processing conditions included in said second condition group, said second processing conditions having different properties from those of said first processing conditions” (Claims 3 and 13) (“In step S108, system control section 18 controls image display section 16 and display section 17 to display the read-out B-mode image (still image during a non-treatment period) as second display image D2” [0082], “Then, in a case where the treatment instrument has been switched from the operating state to a non-operating state, a new B-mode image (still image after an end of the resumed treatment) is read out by the processing in steps S107 and S108 and second display image D2 is thereby updated” [0085], and “In the above-described ultrasound image display processing, it is preferable that when second display image D2 is displayed in step S108, the treatment region of interest is highlighted” [0086]. As shown in FIG. 7A and 7B, the second image D2 includes a treatment region of interest TR which is highlighted. In order to display a live image (i.e. D1), the processing must be configured as such, as compared to a still image, which would require different parameters to generate still image. For example, the displaying of a live image would require different parameters (i.e. such as continuous transmission/reception of the echo signals, i.e. first transmit/receive conditions) than displaying a still image (i.e. such as a single transmission/reception (i.e. second transmit/receive conditions). Thus, in order to display live images and still images, the ultrasound probe must operate according to a first condition group (i.e. corresponding to the live image, D1), including a plurality of conditions and according to a second condition group (i.e. corresponding to the still image, D2) including a plurality of condition(s) with a property different from that of at least one of the plurality of conditions included in said first condition group. Additionally, in order for the treatment region D2 in the second display image to be highlighted, under broadest reasonable interpretation, the processing conditions included in said second condition group, must have different properties from those of said first processing conditions (i.e. which produce the first image D1 in which the region to be treated in not highlighted). Thus, the one or more processors must have been configured to perform processing using second processing conditions included in said second condition group, said second processing conditions having different properties from those of said first processing conditions (i.e. which result in the production of first B-mode image D1).). 
Regarding claims 4 and 14, due to their dependence on claims 1 and 11, respectively, these claims inherit the references disclosed therein. That being said, Takagi teaches “wherein: said one or more processors (execute the processing of) locate(ing), as said first region, a region in said first B-mode image having lower brightness than required brightness based on data of said first B-mode image” (Claims 4 and 14) (“Since a treatment region of interest is softer and more slurry than the surrounding bone and body tissue, the treatment region of interest is shown with a brightness that is lower than the surroundings. Therefore, it is possible to analyze a B-mode image, detect a tissue region, identify a low-brightness region in the tissue region as a treatment region of interest and highlight treatment region of interest TR” [0087]. Additionally, as shown in FIG. 7A, the treatment region of interest TR is displayed within first display image D1, and has a lower brightness than the TR displayed in the second display image D2. Therefore, since the B-mode image is analyzed to detect a low brightness region in the tissue, the one or more processors had to have been configured execute the processing of locating, as said first region, a region in said first B-mode image having lower brightness than required brightness based on data of said first B-mode image.).
Regarding claims 10 and 20, due to their dependence on claims 1 and 11, respectively, these claims inherit the references disclosed therein. That being said, Takagi teaches “wherein: said one or more processors (execute the processing of) produce(ing) said second B-mode image for a region in said patient identical to the region for which said first B-mode image is produced, or for a region in said patient corresponding to said first region” (“In a case where the treatment instrument has been switched from a non-operating state to an operating state, display section 17 provides two-screen display of first display image D1 (live image) and second display image D2 (still image before the treatment) (see FIG. 7A). Since no spray pattern SP is shown in second display image D2, treatment region of interest TR can be easily identified. A surgeon can perform treatment while confirming treatment region of interest TR by comparing first display image D1 and second display image D2” [0083]. As shown in FIG. 7A, the treatment region TR is located in the same location in both the first display image D1 and the second display image D2. Therefore, in order for surgeon to use both images D1 and D2 to confirm the treatment region of interest TR, said one or more processors must have been configured to execute the processing of producing said second B-mode image for a region in said patient identical to the region for which said first B-mode image is produced, or for a region in said patient corresponding to said first region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and method of Couade to include locating a first region in said first B-mode image having lower brightness than a surrounding region as disclosed in Takagi in order to identify a treatment region of interest within the body [Takagi: 0087]. Regions of interest which are softer or more slurry than the surrounding bone or body tissue have brightness which is lower than the surrounding tissue (see Takagi: [0087]). Locating a region of low brightness in the first and second images, is one of a finite number of techniques for identifying and assessing a treatment (i.e. target) region, with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to identify and assess any changes to the region of interest within images as a result of applying treatment to a patient.

Regarding claims 5 and 15, due to their dependence on claims 1 and 11, respectively, these claims inherit the references disclosed therein. That being said, Couade teaches “further comprising: a user interface for accepting an operator’s input” (Claims 5 and 15) ( “A processing unit 14 for controlling the electronic unit 13, for processing the signals by various processes, and for generating images and visualization images of the medium” [0058] and “The processing unit 14 comprises a processor 14a, a memory 14b, containing instruction codes for implementation of the method and containing data concerning the method, a keyboard 14c and a display 14d for displaying images and/or visualization images” [0061]. Keyboards inherently receive a user input. Therefore, since the processing unit 14 includes a keyboard 14c, the ultrasonic diagnostic apparatus includes a user interface for accepting an operator’s input.);
“wherein said one or more processors are further configured to (execute the processing of) display(ing) said first B-mode image on said display, and once said user interface has accepted an operator’s input indicating said first region in said first B-mode image displayed on said display, said one or more processors locate said first region based on said operator’s input at said user interface” (Claims 5 and 15)  (“Therefore, a box Bx is defined inside the first image I1, its area corresponding to the pixels that are processed for second and third images I2, I3, and corresponding to the real points inside the sub-region SR inside the medium 11” [0091] and “The first images I1 comprises a box Bx wherein the second image I2 and the third image I3 are superposed (overlaid) as described above. The borders B2, B3 of the second and third images are also superposed over the box Bx, i.e. positioned on the outline of box Bx” [0103]. The first image I1, in this case is a B-mode image (i.e. see [0076], therefore, the one or more processors must have been further configured to execute the processing of displaying said first B-mode image on said display. Furthermore, in order to display box Bx inside the image I1, in the area corresponding to real points inside the sub-region SR, the user interface (i.e. keyboard 14c) must have accepted an operator’s input indicating said first region (i.e. box Bx) in said first B-mode image displayed on said display and said one or more processors must have located said first region (i.e. box Bx) based on said operator’s input at said user interface.).
Regarding claims 6-7 and 16-17, due to their dependence on claims 1, 6, 11 and 16, respectively, these claims inherit the references disclosed therein. That being said, Couade teaches “wherein: said one or more processors (execute the processing of) display(ing) on said display at least one of a text, a geometrical figure, and an image indicating that said combined image is being displayed” (Claims 6 and 16) and “wherein: said one or more processors (execute) display(ing), as said geometrical figure on said display, a contour line representing an outline of said second B-mode image displayed in said first region in said combined image” (Claims 7 and 17) (“In FIG. 6, a first example of schematic layout is represented. The visualization image Vi includes: a first view V1 (a first view frame) wherein the first image I1 having border B1 is included, a lateral area wherein scales Sc concerning the images inside the first view V1 are represented, and a lower area wherein legends Lg concerning the images inside the first view V1 are detailed” [0099-0102] and “The first image I1 comprises a box Bx wherein the second image I2 and the third image I3 are superposed (overlaid) as described above. The borders B2, B3 of the second and third images are also superposed over the box Bx, i.e. positioned on the outline of box Bx” [0103]. Additionally, Couade discloses “Therefore, an outline can be added inside such image, the outline surrounding the significant pixels of the image. The outline of each image has a line property […] The outline property of second image I2 is preferably different than the outline property of the third image I3, so that such images differs and can be identified” [0085]; “The pixel belonging to second or third image I2, I3 are easily recognized thanks to the various color scales and/or the various outlines” [0086] and “The borders B2 and B3 of second and third images are positioned on the outline of box Bx during superposition” [0091]. Therefore, outlines (B2 and B3) of the images I2 and I3 are superimposed on the first image I1 in the box Bx. As shown in FIG. 6, second image I2 and the third image I3 are overlaid on first image I1 as indicated by the box Bx. The box Bx is a geometrical figure which denotes the region where the images I1-I3 are being overlaid. Furthermore, since the borders B2 and B3 are superposed over the box Bx, these borders B2 and B3 constitute a contour line representing an outline of said second image displayed in said first region in said combined image. Therefore, said one or more processors must have been configured to execute the processing of displaying on said display at least one of a text, a geometrical figure, and an image indicating that said combined image is being displayed.).
Regarding claims 8 and 18, due to their dependence on claims 6 and 16, respectively, these claims inherit the references disclosed therein. That being said, 
Couade teaches “wherein said one or more processors (execute the processing of) display(ing), as said image on said display, a color image having a required degree or transparency in said first region in said combined image against a background of said second B-mode image” (Claims 8 and 18) (“According to an aspect, the first image is in grey scale, and the second and third images are in color scale with different color ranges” [0015] and “The second and third images I2, I3 may be in color scales, i.e. a range of predetermined colors. The color scales of second and third images have different colors: they do not overlap, i.e. the do not have common color, so that the second and third images I2, I3 can be easily distinguished one to the other, and can be distinguished from the grey scale of first image I1” [0082], “According to a variant of this superposition, a first opacity property is used to overlay the second image on the first image so as the first image is viewed under the second images. […] If the opacity property is 0%, the combination result only shows the first image. If the opacity property is 100%, the combination result only shows the second image” [0094] and “For example, the first opacity property is comprised between 40% to 60% to see the first image under the second image” [0096]. Therefore, since the second and third images are displayed on the first image in different colors and the opacity of the second image is adjusted between 40% to 60% to view the first image under the second image, the one or more processors must have been configured to execute the process displaying, as said image on said display, a color image having a required degree or transparency in said first region in said combined image against a background of said second B-mode image.).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Couade et al. US 20190200965 A1 “Couade” and Takagi US 20200107819 A1 “Takagi” as applied to claims 1-8, 10-18 and 20 above, and further in view of Yamamoto US 20170100093 A1 “Yamamoto”.
Regarding claims 9 and 19, due to their dependence on claims 6 and 16, respectively, these claims inherit the references disclosed therein. That being said, Couade teaches “in said combined image” (“During the image combining step 103, the processing unit 14 combines the first image I1, the second image I2 and the third image I3 into a visualization image Vi and displays this visualization image to the display 14d so as to simultaneously visualize the result of first process, second process and third process to the user of the ultrasound imaging apparatus 10” [0087] and “Therefore, a box Bx is defined inside the first image I1, its area corresponding to the pixels that are processed for second and third images I2 and I3, and corresponding to the real points inside the sub-region SR inside the medium 11” [0091]. As shown in FIG. 6, the second image I2 and the third image I3 are superimposed onto the first image I1 within the box Bx. Therefore, a combined image is produced.).
The combination of Couade and Takagi does not teach “wherein: said one or more processors (execute the processing of) display(ing), as said image on said display, a degraded-resolution version of said first image […]” (Claims 9 and 19).
Yamamoto is within the same field of endeavor as the claimed invention because it involves an ultrasound diagnostic apparatus configured to obtain first and second B-mode images.
Yamamoto teaches “wherein: said one or more processors (execute the processing of) display(ing), as said image on said display, a degraded-resolution version of said first image […]” (Claims 9 and 19) (“In the ultrasound diagnostic apparatus according to the present embodiment, in addition to a first B-mode image (first acoustic wave image) having normal image quality, a high-quality second B-mode image (second acoustic wave image can be generated by processing called so-called multi-line processing. […] In particular, in the present embodiment, not an image having a brightness that changes according to the depth direction of the subject but a first B-mode image having a fixed brightness regardless of the depth direction is generated” [0038]. According to the instant application “It should be noted that the degree of degradation of resolution of the image BI1a should be such one that it does no harm to diagnosis” [0057]. Therefore, under broadest reasonable interpretation, an image having normal image quality would have a degree of degradation of resolution which does no harm to diagnosis. In this case, since the ultrasound diagnostic apparatus, obtains a first B-mode image having normal image quality, said one or more processors must be configured to execute the process of displaying, as said image on said display, a degraded-resolution version of said first image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Couade and Takagi to include the first image in the combined image (i.e. of Couade) being a degraded-resolution version of said first image (i.e. a normal quality image) as disclosed in Yamamoto in order to conserve processing power when combining images. Producing a degraded-resolution image (i.e. an image of normal quality) requires less processing steps and therefore less processing power than a higher resolution image. Since the first image I1, shown in Couade, “represents a general view of the medium, […] wherein the user can recognize the organs” [Couade: 0092], under broadest reasonable interpretation, the first image I1 only needs to be of normal image quality (i.e. such as the first B-mode image of Yamamoto) to be able to distinguish the organs in a specific region. Combining the prior art elements according to known techniques would yield the predictable result of conserving processing power when generating the first image used in the generation of the combined image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US 20200033471 A1 “Kim” is pertinent to the applicant’s disclosure because it discloses “In addition, the main controller 150 may control the display 160 to display the position of a virtual source, and may control the display 160 to display the position of a region of interest (ROI) received from the user. To this end, the user may input an ROI through the inputter 170, and the ROI refers to a region of an ultrasonic image that the user desires to observe” [0079] and “Referring to FIG. 6B, with the ultrasonic imaging apparatus 100 according to the embodiment, the user may select and ROI S’ desired to be observed through the inputter 170” [0103].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793